Title: From Thomas Jefferson to Thomas Munroe, 16 December 1806
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Dec. 16. 06.
                        
                        Th: Jefferson incloses to mr Monroe a resolution of the H. of Representatives & prays him, with as little
                            delay as he can to make the statement required as to the articles within his department, to wit, the Capitol, President’s
                            house, public offices, and other objects of public expence within the city of Washington under mr Monroe’s care, he will
                            percieve that it goes back to the origin of the city, so far as the treasury has paid the expences.
                    